Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 18, 2021

                                       No. 04-21-00168-CV

              IN THE INTEREST OF S.R.M., III AND M.R.M., CHILDREN,


                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01894
                        Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. On May 18, 2021, appellant filed a “Motion to Unseal Records,” which notes
that “the last part of the [reporter’s] record states ‘child conference, sealed.’” Appellant requests
authorization to receive a copy of the “sealed” portion of the record, arguing that she “must be
able to review the entire reporter’s record in order to appeal the termination order.”

The court hereby requests a response to the motion from the appellee. Any response must be
filed in this court by May 25, 2021.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court